Citation Nr: 0015000	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-00 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder, 
patella-femoral syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from January 
1991 to January 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, in part denied 
service connection for a right knee disorder.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent medical evidence of a current right 
knee disability.


CONCLUSION OF LAW

The appellant has not presented a well grounded claim for 
service connection for a right knee disorder, patella-femoral 
syndrome, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 101(16), 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a right knee disorder during 
service; (2) whether he has any current right knee 
disability; and, if so, (3) whether this current disability 
is etiologically related to active service.  The Board 
concludes that medical evidence is needed to lend plausible 
support for all of the issues presented by this case because 
they involve questions of medical fact requiring medical 
knowledge or training for their resolution.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with treatment records which span the veteran's entire 
period of military service.  On entrance examination in 
February 1990 the veteran's knees were noted to be normal.  A 
service department treatment record reveals that in October 
1991 the veteran had complaints of right knee pain on 
climbing hills and stairs.  Physical examination revealed no 
edema or erythema.  Range of motion was normal.  There was 
tenderness to palpation above the patella and some crepitus 
was noted.  The assessment was mild patella-femoral syndrome 
of the right knee.  The veteran was treated with Motrin and 
limited duty.  He was referred to physical therapy.  In 
November 1991 a physical therapy follow-up consultation was 
conducted.  The veteran reported being able to run with 
little discomfort but that climbing stairs caused pain.  
Again, examination revealed tenderness of the right knee and 
moderate crepitus.  Range of motion was normal and some 
minimal edema was noted.  The veteran was treated with:  ice 
packs, continued limited duty, and rehabilitative exercise.  
Subsequently there is no indication in any of the service 
medical records that the veteran had continued problems with 
right knee pain.  In November 1994 a separation examination 
of the veteran was conducted.  On the accompanying report of 
medical history the veteran reported a history of "trick of 
locked knee."  The examiner noted "PFS [patella-femoral 
syndrome] right knee -stable with NSAIDS, ice."  On the 
actual examination report the veteran's lower extremities 
were normal with no abnormalities noted by the examiner.  The 
notes section of the examination report indicates "PFS 
[patella-femoral syndrome] right knee - stable."  The Board 
also notes that the veteran's separation examination was not 
conducted by a physician but rather by an enlisted corpsman.  

In November 1995 a VA general medical examination of the 
veteran was conducted.  The veteran reported a history of 
patellofemoral syndrome.  He complained of moderate right 
knee pain especially with activity.  No objective findings 
with respect to the right knee were noted and the diagnosis 
was "history of patellofemoral syndrome secondary to 
trauma."  In May 1996 a VA joints (orthopedic) examination 
of the veteran was conducted.  The veteran reported an 
inservice right knee injury and that he gets right knee pain 
when running.  Range of motion of the right knee was normal 
with flexion to 140 degrees and extension to 0 degrees.  
There was no swelling of the right knee.  X-ray examination 
of the right knee was normal.  The diagnosis was "no disease 
or pathology of the right knee."  

There is no objective medical evidence of any current right 
knee disability.  With no current disability the veteran does 
not meet the first element required for the claim to be well 
grounded.  See Caluza, 7 Vet. App. at 506.  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. § 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed).  

The Board notes that the veteran filed his claim 
approximately 7 months after he separated from service, and 
approximately 9 months after his November 1994 separation 
examination.  The existence of patellofemoral syndrome was 
noted on separation examination.  The court has held that 
where veteran filed disability claim one month after service, 
diagnosis of a disorder during the separation examination 
provides evidence of both a current condition and a 
relationship to service.  Hampton v. Gober, 10 Vet. App. 481 
(1997).  However, the circumstances in the present case are 
different.  The examiner who conducted the November 1994 
separation examination was not a physician, but rather an 
enlisted corpsman.  The notation of patellofemoral syndrome 
appears have been made by history alone and the condition was 
indicated to be stable.  Moreover, there were no objective 
findings of the presence of any right knee disorder on 
separation examination.  The examiner specifically indicated 
that the veteran's lower extremities, which includes his 
right knee, were normal.  More recently the veteran has been 
examined by two VA physicians.  Both of these physicians 
failed to find any objective evidence of a current right knee 
disorder on examination.  As such, the competent medical 
evidence of record reveals an absence of the claimed right 
knee disability.  With no current disability the veteran's 
claim cannot be well grounded.  

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).







	(CONTINUED ON NEXT PAGE)



ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for right knee disorder, patella-femoral 
syndrome, is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

